COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Texas Department of Transportation,           §               No. 08-17-00047-CV

                       Appellant,               §                  Appeal from the

  v.                                            §                171st District Court

  Genaro Flores,                                §             of El Paso County, Texas

                        Appellee.               §              (TC# 2014-DCV1263)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until July 13, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before July 13, 2018.


              IT IS SO ORDERED this 13th day of June, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.